SCHUMAN, C. J. The claimant, Anne Pollowy, was on - November 9, 1949, an employee of the respondent in the Department of Labor, Industrial Commission, Division of Accident Reports. On November 9, 1949, she was sitting on a swivel chair doing clerical work when the chair broke causing the claimant to be thrown to the floor, which resulted in an injury to her left arm. Claimant was examined by- Dr. Alfred J. Mitchell, who stated in his report dated March 23, 1950, that the claimant had a cyst in the upper end of the left forearm, of which he did not recommend removal unless it should become progressive in character. He further stated that trauma could have resulted in a development of the cyst in the area he described. Dr. Mitchell stated that the claimant showed a 5% permanent loss of use of her left arm. On March 6, 1950, claimant was examined by Dr. Albert C. Field, who stated that the examination showed the elbow somewhat restricted as to movement, with pain and crepitation on manipulation. He further stated that there ivas an irregular area, which could be palpated over the ulna, about two inches below the olecranon process, and that it was his opinion that the condition, as he found it at the time, was permanent and caused by trauma. The claimant’s injury arose out of and in the course of her employment by the respondent. She lost no compensable time from her employment. Her earnings in the year preceding the accident amounted to $1,868.00. The only question that is disputed is the nature and extent of her disability. From the evidence, the Court concludes that the claimant is entitled to 5 per cent loss of the use of her left arm. Compensation therefor, computed at $22.50 per week for 11% weeks, is $253.13. In addition thereto, the claimant expended the sum of $50.00 for medical services, which were required as a result of the injury, making a total amount due her of $303.13. William J. Cleary & Co. has "rendered a statement for stenographic services in the amount of $40.08, which charge is found to be fair and reasonable. An award is therefore entered in favor of the claimant in the amount of $303.13, all of which has accrued and is payable forthwith. An award is entered in favor of William J. Cleary & Co. for stenographic services in the amount of"$40.08, which is payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”